Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 19, 1972, convicting him of manslaughter in the first degree, upon his plea of guilty, and sentencing him to an indeterminate prison term not to exceed 10 years. Judgment affirmed. When defendant (who speaks Spanish but no English) appeared for sentence with his attorney (who spoke both Spanish and English), the court clerk advised him as follows: “ before sentence is imposed on you by the Court, is there anything personally you wish to say? You may speak, or your attorney may speak?” The court interpreter then translated this into Spanish. Defendant answered through the interpreter: "I shall let me [sic] lawyer speak for me.” Thereupon defense counsel addressed the court on defendant’s behalf. In our opinion the invitation to defendant to speak satisfied the requirements of CPL 380.50 (cf. People v. Hyatt, 43 ;A D ¡2d 564, affd. 35 N Y 2d 483; People v. McClain, 42 A D 2d 868, affd. 35 N Y 2d 483). Moreover, defendant was ably represented by a Spanish speaking attorney who could have noted any inaccuracy, inconsistency, or improper nuance in the translation. Latham, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.